Citation Nr: 0422456	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  01-02 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from September 1985 to March 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the New 
Orleans, Louisiana Regional Office (RO).  In December 2001, 
the veteran testified at a hearing at the RO before a Member 
of the Board.  That type of hearing is called a Travel Board 
hearing.  A transcript of that hearing is of record.  

In April 2002, the Board undertook additional development 
with regard to that issue pursuant to 38 C.F.R. § 19.9(a)(2).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration.  Accordingly, in 
August 2003, the Board remanded the case to the RO and an 
SSOC was issued in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Law Judge who conducted the December 2001 
hearing is no longer employed at the Board.  The Board sent 
the veteran a letter in July 2004 asking him whether he 
wanted another hearing before the Veterans Law Judge who will 
ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2003).  
He responded later in July 2004, indicating that he wants 
another hearing before a Veterans Law Judge sitting at the 
RO.  Thus, another Travel Board hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded to the RO for the following 
action:

Schedule the veteran for another Travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time, and location of his hearing.  Put a 
copy of the notification letter in his 
claims file.  

Thereafter the case should be returned to the Board after 
compliance with all appropriate appellate procedures.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

